Exhibit 10.72

 

LOGO [g547279ex72.jpg]

To:                      

Personal and Confidential

 

Re: Notification of Grant

I am pleased to inform you that in recognition of your contribution to the
Company, the Board of Directors of QLT Inc. (the “Company”) has granted to you
an Option to purchase              Common Shares (the “Optioned Shares”) at the
Option Exercise Price of Cdn $             per Optioned Share, effective
             (the “Grant Date”). The Option to acquire the Optioned Shares will
expire ten years from the Grant Date, on              (the “Expiry Date”). The
terms and conditions which govern the Option are set out in three places: (1) in
this letter (the “Notification Letter”), (2) in the attached schedule which sets
out general terms and conditions relating to the Option (the “General Terms”),
and (3) in the QLT 2000 Incentive Stock Plan, as amended and restated effective
April 25, 2013 (the “Plan”). Capitalized terms used but not defined in this
Notification Letter have the meanings given to such terms in the Plan.

We encourage you to review a copy of the Company’s Proxy Statement for the
Annual General and Special Meeting of Shareholders held on June 14, 2013 (the
“Proxy Statement”), which sets out a summary of the Plan and the amendments made
to the Plan effective April 25, 2013, and a copy of the Plan Prospectus. The
Proxy Statement, the Plan and Plan Prospectus are available for reference on
QLink. You may also obtain a copy of any of these documents by contacting the
Company’s legal department at (604) 707-7363.

Anyone exercising options or trading in QLT stock must comply with the QLT
Trading Policy. A copy of the Trading Policy has been previously provided to
you, and you are subject to it. The QLT Trading Policy is also available for
your reference on QLink.

By signing this Notification Letter where indicated, you and the Company agree
that the Option is granted under and governed by the terms and conditions of
this Notification Letter, the General Terms and the Plan, all of which together
constitute the Award Agreement between you and the Company relating to the
Option.

Please confirm receipt of this Notification Letter by signing and returning this
Notification Letter to                      as soon as possible. You may retain
a copy for your personal records.

In the event that you do not return a copy of this Notification Letter signed by
you to the person indicated above, you will be deemed to have accepted the
Option and agreed to the terms of the Award Agreement upon the exercise by you
of the Option in respect of any one or more Optioned Shares.

Yours truly,

QLT Inc.

Per:

[Name]

[Title]

 

Accepted and agreed to:     Date: ___________________________________      
_____________________________        



--------------------------------------------------------------------------------

GENERAL TERMS AND CONDITIONS

STOCK OPTION GRANTS TO DIRECTORS

 

1.

Defined Terms. All capitalized terms which are not defined in the Notification
Letter or below have the meaning given to them in the Plan.

 

2.

Term. Subject to the terms and conditions of the Plan, Section 5 of these
General Terms and Conditions, and this Section 2, the Option will terminate on
the earlier of:

 

  (a)

The date on which the Option is exercised with respect to all of the Optioned
Shares; and

 

  (b)

5:00 p.m. (Vancouver time) on the Expiry Date

If the end of the term of the Option falls within, or within two business days
after the end of, a “black out” or similar period imposed under any insider
trading policy or similar policy of the Company (but not, for greater certainty,
a restrictive period resulting from the Company or its insiders being the
subject of a cease trade order of a securities regulatory authority), the end of
the term of the Option will be the tenth business day after the earlier of the
end of such black out period and, provided the black out period has ended, the
Expiry Date.

 

3.

Vesting. Subject to the terms and conditions of the Award Agreement, the Option
will vest and become exercisable in 36 equal monthly instalments on the monthly
anniversary of the Grant Date (each monthly anniversary, a “Vesting Date”),
provided that, if the number of Optioned Shares is not equally divisible by 36,
at each Vesting Date the cumulative number of Optioned Shares vested will be
rounded to the nearest whole number.

 

4.

Exercise of Options.

 

  (a)

Exercise Notice. The Grantee may exercise the Option in respect of vested
Optioned Shares by giving written notice of exercise (the “Exercise Notice”)
signed and dated by the Grantee (and not postdated), stating that the Grantee
elects to exercise his or her rights to purchase Optioned Shares under the
Option and specifying the number of Optioned Shares in respect of which the
Option is being exercised and specifying the Option Exercise Price to be paid
therefor.

 

  (b)

Delivery and Payment. The Grantee shall deliver the Exercise Notice to the
Company at its principal office at 887 Great Northern Way, Suite 101, Vancouver,
British Columbia, Canada, V5T 4T5 (or at such other address as the principal
office of the Company may be located at the time of exercise) addressed to the
attention of the Secretary or assistant secretary (if any) of the Company (or a
designee notified in writing from time to time by the Company) and be
accompanied by full payment (payable at par in Vancouver, British Columbia) in
any combination of the following (subject to all applicable laws):

 

  (i) cash, bank draft or certified cheque;



--------------------------------------------------------------------------------

  (ii)

if and so long as the Common Shares are listed on an Exchange, delivery of a
properly executed Exercise Notice, together with irrevocable instructions, to

 

  (A)

a brokerage firm designated by the Company to deliver promptly to the Company
the aggregate amount of sale or loan proceeds to pay the Option Exercise Price
and any withholding tax obligations that may arise in connection with the
exercise, and

 

  (B)

the Company to deliver the certificates for such purchased shares directly to
such brokerage firm,

all in accordance with the regulations of any relevant regulatory authorities;

 

  (iii)

with prior written consent of the Company and subject to section 13.3 of the
Plan, written instructions from the Grantee to the Company to effect a net
settlement of Optioned Shares under the Option having a value equal to the
Option Exercise Price of any Option and/or the withholding taxes due with
respect to the exercise of the Option; and

 

  (c)

Certificate. As soon as practicable after any exercise of the Option, a
certificate or certificates representing the Common Shares of which the Option
is exercised will be delivered by the Company to the Grantee or to the Grantee’s
designated brokered firm, as applicable.

 

5.

Rules Upon Retirement, Death, Disability or Termination. The Option will
terminate on the earlier of the expiry of the Option under Section 2 of these
General Terms and Conditions and the 90th day (effective following the close of
trading on the Exchange, if such day is a trading day) after the date of the
Grantee’s Termination of Service as a director of the Company or its Affiliates,
provided that:

 

  (a)

Death. If the Grantee dies while the Option is otherwise exercisable, unless
otherwise determined by the Committee and approved by the Exchange (if
applicable), all Optioned Shares of the Grantee will become immediately vested
and will be exercisable by the legal personal representatives of the estate of
the Grantee during a period ending on the earlier of:

 

  (i)

the date that is 12 months following the date of death, and

 

  (ii)

the expiry of the Option.

 

  (b)

Disability. If the Board determines, in its sole discretion, that the continuous
service of the Grantee as a director of the Company or any Affiliate has been
interrupted or terminated as a result of the Grantee’s complete disability, as
determined by the Board, in its sole discretion, (but no interruption or
termination will be deemed to have occurred in the case of sick leave or any
other leave of absence approved of by the Board, provided that either such leave
is for a period of not more than 90 days), unless otherwise determined by the
Board and approved by the Exchange (if applicable), the Optioned Shares will
become immediately vested and will be exercisable by the Grantee (or in the case
of an Grantee who is legally incapacitated, by his or her guardians or legal
representatives) during the period ending on the earlier of:

 

  (i) 12 months following the date of such termination, and



--------------------------------------------------------------------------------

  (ii) the expiry of the Option.

 

  (c) Termination. If the Grantee ceases to be a director of the Company or any
Affiliate as a result of:

 

  (i)

ceasing to meet the qualifications set forth in subsection 124(2) of the
Business Corporations Act (British Columbia), as amended, or such other
qualifications required by the corporate laws in any other jurisdiction under
which the Company is continued or amalgamated,

 

  (ii)

a special resolution having been passed by the shareholders of the Company
pursuant to subsection 128(3) of the Business Corporations Act (British
Columbia), as amended, or an equivalent enactment pursuant to the corporate laws
in any other jurisdiction under which the Company is continued or amalgamated,
or

 

  (iii)

by order of a securities commission, the TSX, NASDAQ or any other regulatory
body having jurisdiction to so order,

unless otherwise determined by the Committee and approved by the Exchange (if
applicable), the Option will expire automatically on the date of such cessation.

The Optioned Shares will cease to vest (on a monthly basis or at all) after the
date of the Grantee’s Termination of Service as a director of the Company.

 

6. Change in Control.

 

  (a)

Definitions. For the purposes of this Section, “Change in Control” means any of
the following events:

 

  (i)

Merger. A merger, consolidation, reorganization or arrangement involving the
Company other than a merger, consolidation, reorganization or arrangement in
which stockholders of the Company immediately prior to such merger,
consolidation, reorganization or arrangement own, directly or indirectly,
securities possessing at least 50% of the total combined voting power of the
outstanding voting securities of the corporation resulting from such merger,
consolidation, reorganization or arrangement in substantially the same
proportion as their ownership of such voting securities immediately prior to
such merger, consolidation, reorganization or arrangement;

 

  (ii)

Tender Offer. The acquisition, directly or indirectly, by any person or group of
persons acting jointly or in concert (other than the Company or a person that
directly or indirectly controls, is controlled by, or is under common control
with, the Company) of beneficial ownership of securities possessing more than
50% of the total combined voting power of the Company’s outstanding securities
pursuant to a tender offer (which for greater certainty, includes a takeover
bid) made directly to the Company’s stockholders;



--------------------------------------------------------------------------------

  (iii)

Sale. The sale, transfer or other disposition of all or substantially all of the
assets of the Company other than a sale, transfer or other disposition to an
Affiliate of the Company or to an entity in which stockholders of the Company
immediately prior to such sale, transfer or other disposition own, directly or
indirectly, securities possessing at least 50% of the total combined voting
power of the outstanding voting securities of the purchasing entity in
substantially the same proportion as their ownership of such voting securities
immediately prior to sale, transfer or other disposition; or

 

  (iv)

Board Change. A change in the composition of the Board over a period of 24
consecutive months or less such that a majority of the Board members ceases to
be comprised of individuals who either have been:

 

  (A)

Board members continuously since the beginning of such period, or

 

  (B)

appointed or nominated for election as Board members during such period by at
least a majority of the Board members described in subsection (A) above who were
still in office at the time the Board approved such appointment or nomination.

 

  (b)

Acceleration. Effective immediately upon the occurrence of a Change in Control,
any portion of the Option of the Grantee that is unvested will, to the extent
determined by the Board in its sole discretion with respect to the Change of
Control, become immediately vested and will be exercisable on and after the date
of the Change of Control until the expiry of the Option.

 

7.

Conditions to Exercise. Notwithstanding any of the provisions of the Award
Agreement, the Company’s obligation to issue Common Shares to the Grantee upon
exercise of the Option is subject to the following:

 

  (a)

Qualification. Completion of registration or other qualification of the Common
Shares or obtaining approval of such governmental authority as the Company
determines is necessary or advisable in connection with the authorization,
issuance or sale of the Common Shares;

 

  (b)

Listing. The admission of the Common Shares to listing or quotation on the
Exchange; and

 

  (c)

Undertakings. The receipt by the Company from the Grantee of such
representations, agreements and undertakings, including as to future dealings in
the Common Shares, as the Company or its counsel determines are necessary or
advisable in order to safeguard against the violation of securities laws of any
jurisdiction.

 

8.

Adjustments. In the event that there is any material change in the Common Shares
resulting from subdivisions, consolidations, substitutions or reclassifications
of the Common Shares, the payment of stock dividends by the Company (other than
dividends in the ordinary course) or other relevant changes in the capital of
the Company or from a proposed merger, amalgamation or other corporate
arrangement or reorganization involving the exchange or replacement of Common
Shares for those in another corporation, appropriate adjustments in the number
of Optioned Shares and the Option Exercise Price will be conclusively determined
by the Committee.



--------------------------------------------------------------------------------

9.

Further Adjustments. Subject to Sections 6 and 8, if, because of a merger,
amalgamation or other corporate arrangement or reorganization, the exchange or
replacement of Common Shares for those in another corporation is imminent, the
Board may, in a fair and equitable manner, determine the manner in which all
unexercised or unvested options granted under this Option will be treated
including, without limitation, requiring the acceleration of the time for the
exercise and/or vesting of the option rights by the Grantee and of the time for
the fulfilment of any conditions or restrictions on exercise or vesting. All
determinations of the Board under this Section will be final, binding and
conclusive for all purposes subject to the approval of the Exchange, if
applicable.

 

10.

Tax. The Grantee is solely responsible for the payment of any applicable taxes
arising from the grant, vesting, settlement or exercise of the Option and any
payment is to be in a manner satisfactory to the Company. Notwithstanding the
foregoing, the Company will have the right to withhold from any amount payable
to a Grantee, either under the Plan or otherwise, such amount as may be
necessary to enable the Company to comply with the applicable requirements of
any federal, provincial, state, local or foreign law, or any administrative
policy of any applicable tax authority, relating to the withholding of tax or
any other required deductions with respect to the Option (the “Withholding
Obligations”). The Company may require the Grantee, as a condition to the
exercise or settlement of the Option, to make such arrangements as the Company
may require so that the Company can satisfy applicable Withholding Obligations,
including, without limitation, requiring the Grantee to (i) remit the amount of
any such Withholding Obligations to the Company in advance; (ii) reimburse the
Company for any such Withholding Obligations; (iii) deliver written instructions
contemplated in Section 4(b)(iii) hereof, to effect a net settlement of Common
Shares under an Option in an amount required to satisfy any such Withholding
Obligations; or (iv) pursuant to Section 4(b)(ii) hereof, cause such broker to
withhold from the proceeds realized from such transaction the amount required to
satisfy any such Withholding Obligations and to remit such amount directly to
the Company.

 

11.

Black Out Periods. The Grantee acknowledges and agrees that the Award Agreement
and the grant of the Option to the Grantee is subject to the Grantee’s agreement
to at all times comply with the Company’s policies with respect to black out
periods, as more particularly set out in the Company’s Trading Policy, as
amended from time to time.

 

12.

No Rights as Shareholder. The Grantee will not have any rights as a Shareholder
with respect to any of the Optioned Shares underlying the Option until such time
as the Grantee becomes the record owner of such Optioned Shares.

 

13.

No Effect on Employment. Nothing in the Award Agreement will:

 

  (a)

Continue Employment. Confer upon the Grantee any right to continue in the employ
of or under contract with the Company or any Affiliate or affect in any way the
right of the Company or any Affiliate to terminate his or her employment at any
time.

 

  (b)

Extend Employment. Be construed to constitute an agreement, or an expression of
intent, on the part of the Company or any Affiliate to extend the employment of
the Grantee beyond the time that he or she would normally be retired pursuant to
the provisions of any present or future retirement plan or policy of the Company
or any Affiliate, or beyond the time at which he or she would otherwise be
retired pursuant to the provisions of any contract of employment with the
Company or any Affiliate.



--------------------------------------------------------------------------------

14.

Enurement. The Award Agreement shall enure to the benefit of and be binding upon
the parties to the Award Agreement and upon the successors or assigns of the
Company and upon the executors, administrators and legal personal
representatives of the Grantee.

 

15.

Further Assurances. Each of the parties to the Award Agreement will do such
further acts and execute such further documents as may required to give effect
to and carry out the intent of the Award Agreement.

 

16.

Non-Assignable. The Option is personal to the Grantee and may not be assigned or
transferred in whole or in part, except by will or by the operation of the laws
of devolution or distribution and descent.

 

17.

Amendments. Any amendments to the Award Agreement must be in writing duly
executed by the parties and will (if required) be subject to the approval of the
applicable regulatory authorities.

 

18.

Time of the Essence. Time is of the essence of the Award Agreement.

 

19.

Governing Law. The Award Agreement shall be governed, construed and enforced
according to the laws of the Province of British Columbia and is subject to the
exclusive jurisdiction of the courts of the Province of British Columbia.

 

20.

Interpretation of the Award Agreement and the Plan. If any question or dispute
arises as to the interpretation of the Award Agreement, the question or dispute
will be determined by the Committee and such determination will be final,
conclusive and binding for all purposes on both the Company and the Grantee.

 

21.

Conflict Between these General Terms and Conditions and the Plan. If there is
any conflict between these General Terms and the Plan, the Plan, as amended from
time to time, will govern.

These General Terms and Conditions are dated for reference: July 15, 2013